Case 3:16-cv-02435-BRM-DEA Document 313 Filed 05/18/20 Page 1 of 2 PageID: 4872



 Jennine DiSomma (jdisomma@saiber.com)
 Jennifer R. O’Connor (joconnor@saiber.com)
 Vincent C. Cirilli (vcirilli@saiber.com)
 SAIBER LLC
 18 Columbia Turnpike, Suite 200
 Florham Park, New Jersey 07932-2266
 (973) 622-3333
 Attorneys for Third-Party Defendant
 University Medical Center of Princeton at Plainsboro

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 AGNES LAWSON, et al.,

                      Plaintiffs,
            v.
 PRAXAIR, INC., et al.,

                  Defendants.
 PRAXAIR DISTRIBUTION, INC. AND                    Civil Action No. 3:16-cv-2435 (BRM) (DEA)
 PRAXAIR DISTRIBUTION MID-ATLANTIC
 LLC d/b/a GTS-WELCO,
                                                  THIRD-PARTY DEFENDANT UMCPP’S
                                                  NOTICE OF MOTION OBJECTING TO
                      Defendants/                 SPECIAL MASTER’S MARCH 19, 2020
                      Third-Party Plaintiffs,            ORDER (ECF NO. 300)
            v.
 PRINCETON HEALTHCARE SYSTEM
 HOLDING, INC.; PRINCETON                               ORAL ARGUMENT IS REQUESTED
 HEALTHCARE SYSTEM d/b/a UNIVERSITY                      ONLY IF MOTION IS OPPOSED
 MEDICAL CENTER OF PRINCETON AT
 PLAINSBORO and JOHN DOE(S) 1-10,                            Return date: June 15, 2020

                Third-Party Defendants.                    Document Filed Electronically
 WESTERN/SCOTT FETZER COMPANY,

                      Defendant/
                      Third-Party Plaintiff,
            v.
 PRINCETON HEALTHCARE SYSTEM
 HOLDING, INC.; PRINCETON
 HEALTHCARE SYSTEM d/b/a UNIVERSITY
 MEDICAL CENTER OF PRINCETON AT
 PLAINSBORO and JOHN DOE(S) 1-10,

                      Third-Party Defendants.
Case 3:16-cv-02435-BRM-DEA Document 313 Filed 05/18/20 Page 2 of 2 PageID: 4873



 TO:    Jeremy D. Mishkin, Esq.
        Montgomery McCracken Walker
        & Rhoads, LLP
        Liberty View, Suite 600
        457 Haddonfield Road
        Cherry Hill, New Jersey 08002
        Attorneys for the Praxair Third-Party Plaintiffs

        PLEASE TAKE NOTICE that on Monday, June 15, 2020 at 10:00 A.M., or as soon

 thereafter as counsel may be heard, Third-Party Defendant, Princeton Healthcare System d/b/a

 University Medical Center of Princeton at Plainsboro (“UMCPP”), shall appear before the

 Honorable Douglas E. Arpert, U.S.M.J., Clarkson S. Fisher Building & U.S. Courthouse, 402

 East State Street, Trenton, NJ 08608, and shall move this Court for an Order granting its motion

 objecting to the March 19, 2020 Order of the Special Master (ECF No. 300).

        PLEASE TAKE FURTHER NOTICE that in support of its Motion, UMCPP shall rely

 upon its Letter Brief, any Reply papers to be submitted, if any, and oral argument, if any. A

 proposed form of Order is also submitted for the Court’s consideration.

        PLEASE TAKE FURTHER NOTICE that oral argument is requested only if the

 motion is opposed.

                                             Respectfully submitted,

                                             SAIBER LLC
                                             Attorneys for Third-Party Defendant
                                             University Medical Center of Princeton at
                                             Plainsboro

                                             /s Jennine DiSomma
                                             Jennine DiSomma (jdisomma@saiber.com)
                                             Jennifer R. O’Connor (joconnor@saiber.com)
                                             Vincent C. Cirilli (vcirilli@saiber.com)
                                             18 Columbia Turnpike, Suite 200
                                             Florham Park, New Jersey 07932-2266
                                             (973) 622-3333
 Dated: May 18, 2020


                                                2
